                 Case 20-13157-JTD             Doc 33       Filed 12/23/20        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PBS Brand Co., LLC, et al.,1                                  Case No. 20-13157 (JTD)

                           Debtors.                           (Jointly Administered)



             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the below attorneys enter their appearance, pursuant to

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Local Bankruptcy Rule 2002-1, on behalf of Robert Thompson. The attorneys below request,

pursuant to Bankruptcy Rules 2002 and 9007, and section 342 of the United States Bankruptcy

Code, that copies of all notices and pleadings given or filed in this case be given and served upon

them. Pursuant to Bankruptcy Rule 7005 and Local Bankruptcy Rule 5005-4(c), counsel opts-in

to electronic service at the email addresses set forth below:

                    Stephen J. Astringer                                Mark B. Joachim
                     POLSINELLI PC                                    POLSINELLI PC
               222 Delaware Ave., Suite 1101                  1401 Eye ("I") Street, N.W., Suite 800
                Wilmington, Delaware 19801                          Washington, DC 20005
                 Facsimile: (302) 252-0921                         Facsimile: (202) 783-3300
                 sastringer@polsinelli.com                         mjoachim@polsinelli.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number are (1) PBS Brand Co., LLC, a Delaware limited liability company (7897), (2) Punch Bowl Social, Inc., a
Delaware corporation (9826), (3) Punch Bowl Arlington, LLC, a Delaware limited liability company (7250), (4)
Punch Bowl Atlanta Battery, LLC, a Delaware limited liability company (8973), (5) Punch Bowl Austin, LLC, a
Delaware limited liability company (0366), (6) Punch Bowl Chicago West Loop, LLC, a Delaware limited liability
company (4024), (7) Punch Bowl Cleveland, LLC, a Delaware limited liability company (8583), (8) Punch Bowl
Dallas Deep Ellum, LLC, a Delaware limited liability company (8239), (9) Punch Bowl, LLC, a Colorado limited
liability company (2287), (10) Punch Bowl Indianapolis, LLC, a Delaware limited liability company (0144), (11)
Punch Bowl Minneapolis, LLC, a Delaware limited liability company (9815), (12) Punch Bowl Sacramento, LLC, a
Delaware limited liability company (8092), and (13) Punch Bowl SanDiego, LLC, (6440).


75904467.1
               Case 20-13157-JTD         Doc 33        Filed 12/23/20   Page 2 of 2




limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail,

delivery, electronically, telephone, telegraph, telex, or otherwise filed or made with regard to the

referenced case and proceedings therein.

         PLEASE TAKE FURTHER NOTICE that neither this notice of appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive Robert

Thompson’s (i) right to have final orders in non-core matters entered only after de novo review

by a higher court; (ii) right to trial by jury in any proceeding so triable; (iii) right to have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal; or (iv)

other rights, claims, actions, defenses, setoffs, or recoupments to which Robert Thompson is or

may be entitled under agreements, in law, or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.

Dated: December 23, 2020                   POLSINELLI PC

                                           /s/ Stephen J. Astringer
                                           Stephen J. Astringer (Del. Bar No. 6375)
                                           222 Delaware Ave, Suite 1101
                                           Wilmington, DE 19801
                                           Telephone: (302) 252-0920
                                           Facsimile: (302) 252-0921
                                           sastringer@polsinelli.com

                                           -and-

                                           Mark B. Joachim
                                           1401 Eye ("I") Street, N.W., Suite 800
                                           Washington, DC 20005
                                           Telephone: (202) 772-8477
                                           Facsimile: (202) 783-3300
                                           mjoachim@polsinelli.com

                                           Counsel for Robert Thompson




                                                   2
75904467.1
